DETAILED ACTION
This communication responsive to the Application No. 17/012,440 filed on September 04, 2020. Claims 1-20 are pending and are directed towards SECURE PROVISIONING, BY A CLIENT DEVICE, CRYPTOGRAPHIC KEYS FOR EXPLOITING SERVICES PROVIDED BY AN OPERATOR.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020 and 11/25/2020 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-7 objected to because of the following informalities: 
Claim 2 recites the limitation “a unique identified of the client device” which should rather be “a unique identifier of the client device” 
Claim 6 recites the limitation “the global operator value” which should rather be “the global operator vault”.  
Claims 3-5 and 7 are objected by dependency.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 10 recite the limitation "the calculated unique device- derived key".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interpreted the limitation to recite “the determined unique device- derived key”
Claims 7, 14 and 20 recite the limitation “changing a cryptographic generation if a current global operator seed is compromised or periodically”. The word periodically is vague and not clear. It is not understood what is done periodically. 
Claim 11 recites the limitation “retrieving, by the operator server, determining, by the operator server, a device-derived key by applying a predetermined algorithm” which is vague and not clear. It is not understood whether the device-derived key retrieved by the operator server from a storage, or determined by the algorithm. For examination purposes, the examiner interpreted the limitation in light of independent claim 18 to recite “
Claims 11 and 18 recite the limitations “transmitting, from the operator server to the client device, a certificate corresponding to the client device, the certificate including the unique cryptogram; receiving, by the operator server, a second challenge from the client device, the second challenge including at least a certificate corresponding to the client device;”. It is not understood whether the received certificate corresponding to the client device is the same certificate as the transmitted one, or two different certificates. For examination purposes, the examiner interpreted both certificates as a first certificate and second certificate. 
Claims 2-9, 12-17 and 19-20 are rejected due to their dependency on claims 1 and 6 respectively.


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 objected by dependency on claim 2.
Claims 11-20 are indicated as allowable over the prior art. The prior art of record fails to teach alone or in any combination the limitations “ when the client device is entitled to descramble the scrambled service, determine a device-derived key by applying a predetermined algorithm to a unique device key corresponding to the client device and a global operator seed corresponding to the operator server; form a unique cryptogram by encrypting the device-derived key with the global operator seed; transmit, to the client device, a certificate corresponding to the client device, the certificate including the unique cryptogram; receive a second challenge from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wingert et al. US 2007/0206799 A1 (hereinafter “Wingert”) in view of Lam et al. US 2016/0182465 A1 (hereinafter “Lam”)

As per claims 1 and 10, Wingert teaches a method of descrambling a scrambled service (decrypting the access information to render the multimedia content on a display. Wingert, para [0012]), comprising:
transmitting, by a client device, a first challenge to an operator server, (DRM Client 1002 fetches License files from License Key Server 1004 by providing the License Key Server with the identification of the user (e.g., UserID) and the identification of the epoch (e.g., EpochID) for which Client 1002 desires to fetch the License file. The user identification and epoch are sent, at 1006, with the license request. In addition, Client 1002 can provide License Key Server 1004 with the Authorization Key Q.sub.Device of Client 1002 signed using the Client Decryption Key D.sub.Device of Client 1002. Winget, para [0087] Fig. 10 steps 1006 and 1010); 
receiving, by the client device in response to the first challenge, a license from the operator server, the license including at least a service key encrypted with a unique device- derived key (a response to the request for service keys (encrypted Session Key K.sub.Session, encrypted Service Keys K.sub.Service) is sent to License Key Server 1004. A response to the request for license is sent, at 1024, to Client 1002. Wingert, para [0089] and Fig. 10); 
determining, by the client device, the unique device-derived key by applying a predetermined algorithm on a global operator seed and unique device key corresponding to the client device (Client uses the previously stored Client Decryption Key D.sub.Device to decrypt the Session Key E.sub.Device(K.sub.Session) in the License File, the decrypted (ClearText) Session Key K.sub.Session to decrypt the Service key for Service X K.sub.Session(K.sub.SericeX) in the License file, […], in order to decrypt the program at Client, Client assumes that the user is activated within the system and has the proper client key files (e.g., the Client Encryption Key E.sub.Device and the Client Decryption Key D.sub.Device). It also assumes that the License File for the particular Epoch has been downloaded to Client. Wingert, para [0090] and Fig. 11); 
decrypting, by the client device, the service key with the calculated unique device- derived key (Client uses the previously stored Client Decryption Key D.sub.Device to decrypt the Session Key E.sub.Device(K.sub.Session) in the License File, the decrypted (ClearText) Session Key K.sub.Session to decrypt the Service key for Service X K.sub.Session(K.sub.SericeX) in the License file. Wingert, para [0090]); and 
receiving and descrambling, by the client device, the scrambled service using the service key (the decrypted Service key for Service X K.sub.ServiceX to decrypt the encrypted Program key for Program Z K.sub.ServiceX(K.sub.ProgramZ), at 1106. It then returns the Program Key K.sub.ProgramZ in the clear for decryption of the Program, at 1108. Wingert, para [0090] Fig. 11).
Wingert does not explicitly teach the first challenge including at least a certificate corresponding to the client device. 
However, Lam teaches the first challenge including at least a certificate corresponding to the client device (each user has to generate keys its system, as follows. First, generate RSA private and public key on its client; second, create a Certificate Signature Request (CSR), including the public key generated in the previous step. Third, send the CSR to the server. Lam, para [0073])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wingert in view of Lam. One would be motivated to do so, to verify the client device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Windert et al. US 2007/0206799 A1 (hereinafter “Wingert”) in view of Lam et al. US 2016/0182465 A1 (hereinafter “Lam”) and further in view of Schnell et al. US 2008/0255994 A1 (hereinafter “Schnell”)

As pre claim 8, Wingert and Lam teach the method according to claim 1. Wingert and Lam do not explicitly teach wherein the service key incudes a content package key encrypted with the unique device-derived key, and a content key encrypted with the content package key.
However, Schnell teaches wherein the service key incudes a content package key encrypted with the unique device-derived key, and a content key encrypted with the content package key (Key identifier 226 within the license, meanwhile, correlates content and associated policy to the license. In this instance, this license's key identifier (226) matches the key identifier (226) of content package 216. As such, license 234 corresponds to content package 216. Schnell, para [0061])( Key identifier 226 within the license, meanwhile, correlates content and associated policy to the license. In this instance, this license's key identifier (226) matches the key identifier (226) of content package 216. As such, license 234 corresponds to content package 216. Schnell, para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wingert and Lam in view of Schnell. One would be motivated to do so, to enhance the security of the system by encrypting the requested content.

As pre claim 9, Wingert and Lam teach the method according to claim 8. Wingert and Lam do not explicitly teach the method further comprising: decrypting, by the client device, the content package key with the unique device-derived key; and decrypting, by the client device, the content key with the content package key after the content package key is decrypted. 
However, Schnell teaches decrypting, by the client device, the content package key with the unique device-derived key; and decrypting, by the client device, the content key with the content package key after the content package key is decrypted (should personal computer 118 receive license 234, personal computer 118 (and application(s) 214) may use domain private key 208 to decrypt content key 224. In addition, should personal computer 118 receive content package 216, personal computer 118 (and application(s) 214) may decrypt digital content 222 with use of content key 224 and base counter 230. At this point, personal computer 118 (and application(s) 214) may consume digital content 222 according to policy 232. Schnell, para [0062] and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wingert and Lam in view of Schnell. One would be motivated to do so, to enhance the security of the system by encrypting/decrypting the requested content using multiple keys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Davis et al. US 2020/0162252 A1 directed to methods for encrypting, storing and sharing sensitive data.

C. Schnell et al. US 2008/0256592 A1 directed to managing digital rights for multiple Assets in an envelope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492